Citation Nr: 0600584	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-13 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for hyperthyroidism, 
status post iodine treatment with history of Grave's disease, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mark A. Lippman, Esq.


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1995 to July 
1998.


This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 Order of the U.S. Court of Appeals 
for Veterans Claims (Court).  

In an April 2004 decision, the Board determined that a 
disability rating in excess of 10 percent for 
hyperthyroidism, status post iodine treatment with history of 
Grave's disease was not warranted.  The veteran appealed the 
Board's decision to the Court.  In April 2005, the parties 
filed a Joint Motion for Remand (Joint Motion).  By Order 
entered April 15, 2005, the Court granted this motion, 
vacated the April 2004 Board decision, and remanded the case 
to the Board for re-adjudication and disposition consistent 
with the Joint Motion.

Further evidentiary development consistent with the Court's 
Order is needed.  Accordingly, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

In the Joint Motion, the parties essentially argued that a 
remand is required because VA failed to fulfill the duty to 
assist provisions of the Veterans Claims Assistance Act 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
Specifically, the parties contend that evidence necessary to 
substantiate the claim was not obtained and that the medical 
examination provided was inadequate.  The parties also 
contend that the Board gave an inadequate explanation as to 
the reasons and bases in support of its conclusion that all 
VCAA requirements were met.

In consideration of the foregoing, the claim is remanded for 
the following actions:

1.  Obtain legible copies of complete 
clinic records from the San Juan VA 
Medical Center (VAMC) since April 2004.

2.  Schedule the veteran for an 
examination to determine the current 
nature and extent of disability due to 
the veteran's service-connected 
hyperthyroidism, status post iodine 
treatment with history of Grave's 
disease.  The veteran's entire claims 
folder, which should include a complete 
copy of this remand order, should be made 
available to the C&P examiner.  The 
resulting examination report should be 
associated with the claims folder.

3.  After completing the above, review 
the entire claims folder and re-
adjudicate the claim.  If any 
determination remains unfavorable to the 
appellant, then he and his representative 
are to be provided a Supplemental 
Statement of the Case. The appellant and 
his representative should be allowed an 
appropriate period of time for response.  
Thereafter, if in order, return the claim 
to the Board for further review.

The appellant is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim, unless good cause is shown.  38 C.F.R. § 3.655 
(2005).

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.

The veteran is not required to take action until he receives 
further notice; however, he has the right to submit 
additional evidence and argument on the matter(s) the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

